Welcome
I have the pleasure of telling you that, in the framework of interparliamentary meetings, a Mauritanian delegation, led by Mr Ould Tolba, is currently visiting the European Parliament. I would like to wish our guests a warm welcome and emphasise the importance we place on such a visit, the first in Europe for almost 10 years.
Through its election observation missions the European Union has been paying close attention to the recent political transition in Mauritania, which could set an example for the region. We congratulate you on the democratic election of your Head of State and Parliament and, on behalf of this Parliament, I hope that your meetings here are fruitful and that your visit to Strasbourg can actively contribute to bringing our two institutions closer together. Thank you once again for your visit.